department of the treasur internal_revenue_service d0 washington d c tax exempt and government entities i ved fron pres bi ct i of date yy - co yoidollar_figure of von of - _ sfg - cf g4976 - employer_identification_number contact person identification_number telephone number b y dea this is in response to your letter dated date submitted on behalf of m its subsidiaries and two tax exempt entities n and o which it funds requesting rulings under sec_61 sec_419 sec_419a sec_501 sec_512 and sec_4976 of the internal_revenue_code as regards certain proposed transactions the proposed transactions may be summarized as follows m currently maintains a single postretirement life_insurance welfare_benefit_fund n which covers both represented and nonrepresented employees and retirees a represented employee is one whose employment-related interests are represented by a labor_union pursuant fo a collective bargaining agreement m intends to establish a separate welfare_benefit_fund for its nonrepresented employees and retirees and will then maintain a separate fund for the represented employee and retiree populations and a separate fund for the nonrepresented employee and retiree populations the assets of n that are attributable to deductions taken prior to the effective date of the deficit_reduction_act_of_1984 defra will be made available for the purpose of paying postretirement health benefits - facts m is a for-profit corporation that provides services to businesses nationwide m has approximatelh active employees m currently provides certain post-retirement life_insurance benefits to its eligible retired employees through n n is a voluntary employees_beneficiary_association veba trust which is exempt from federal_income_tax under sec_501 of the code m currently funds its postretirement health benefit coverage through o which is a tax exempt veba under sec_501 unlike n o is not fully funded it s estimated that as of january value of the unfunded postretirement of o exceeds dollar_figure the present n was established to fund postretirement life_insurance benefits for all retirees including both represented retirees and nonrepresented retirees other than any retirees who had been key employees within the meaning of sec_416 of the code n holds and has held since december a single asset a group term life_insurance_contract the life_insurance_policy that was issued by p and that provides the postretirement life_insurance of the retiree life plans pursuant to the life_insurance_policy and ancillary documents p maintains a reserve which sets aside assets for the purpose of funding the premiums necessary to continue the life_insurance policy's postretirement life_insurance coverage provided to retirees the life_insurance_policy provides that as long as any retiree survives the retired_lives_reserve must be used to provide life_insurance coverage to such retirees m has no right to recover any amount held in the reserve even if no such retiree exists m has consistently used the aggregate funding method in calculating the account limit of code sec_419a that relates to the retired_lives_reserve of the life_insurance_policy all amounts that are attributable to the assets that were held in postretirement life_insurance_reserves as of date the pre-defra reserves’ are attributable to deductions prior to the sec_419 effective date and are currently held as part of the life_insurance policy's retired lives reserves m has determined the amount of the pre-defra reserve by first using the methodology set forth in sec_1_512_a_-5t q a of the income_tax regulations substituting the term pre-defra reserves for existing reserve for post- retirement medicat-or life_insurance benefits and the date date for the date of date appearing in those regulations the amount of the pre-defra reserve has been estimated to be x as of january the life_insurance_policy has the retired_lives_reserve that provides a reserve for funding postretirement life_insurance benefits for retirees under code sec_419 and sec_1_419-1t q a c the retired_lives_reserve constitutes a welfare_benefit_fund for purposes of sec_419 and sec_419a the assets of the reserve are invested in three separate commingled assets maintained by p as of january totaling approximately dollar_figure the three separate_accounts held assets x m's first plans to apportion n or the life trust’ into two separate vebas the represented welfare trust and the nonrepresented welfare trust collectively the new vebas’ the former providing postretirement life_insurance benefits to represented employees and the latter providing postretirement life_insurance benefits to nonrepresented employees in accordance with this division the life_insurance_policy will be apportioned into life_insurance policies established to provide benefits to represented and nonrepresented employees the represented policy and the nonrepresented policy as part of the division the retired lives reserves will be apportioned into two retired lives reserves the represented retired_lives_reserve and the nonrepresented retired_lives_reserve m represents that at no time will it have any right of recapture with respect to any of the assets of the represented welfare trust the represented policy the nonrepresented welfare trust or the nonrepresented policy the allocation of assets between the retired lives reserves of the represented policy and nonrepresented policy will be performed on a pro_rata basis between the represented and nonrepresented employees and retiree populations based on the present_value of the respective future obligations of such represented and nonrepresented populations calculated pursuant to fa sec_106 the represented welfare trust and the nonrepresented welfare trust will accept additional contributions from m only to the extent that such contributions when added to the amounts held in the applicable trust and the retired_lives_reserve held under the policy owned by the applicable trust do not exceed an amount that is the sum of a amounts reasonably and actuarially necessary to fund claims incurred but unpaid for postretirement life_insurance for the retiree population covered by the applicable trust b administrative costs with respect to such claims c contributions reasonably and actuarially necessary to fund a reserve that provides postretirement life_insurance benefits for current retirees and the employees who may become retirees covered by the applicable trust that is actuarially determined on a level basis over the working lives of such individuals once m apportions the life trust into the new vebas m proposes to use the pre-defra reserve held under the represented policy’s retired_lives_reserve to fund postretirement health care benefits for m’s represented retirees the pre-defra reserve held under the nonrepresented policy’s retired_lives_reserve will be used to fund postretirement health care benefits for m’s nonrepresented retirees the amount of the pre-defra reserve that may be released from the retired_lives_reserve in each of the new vebas in each taxable_year will be determined by m on a day during such year and that amount may or may not be released upon m’s election from the applicable retired_lives_reserve thereafter and set_aside in a separate postretirement health_benefit_account within the corresponding veba any funds and earnings that have been so set_aside and have not been exhausted by the end of any taxable_year will continue to be available to fund postretirement health benefits in future years if m elects not to release any of the pre-defra reserves for postretirement health benefits for represented or nonrepresented retirees during a particular tax_year then the assets will be used to provide only postretirement life_insurance benefits during that year m represents that the transfer from a retired_lives_reserve to separate postretirement health accounts in the new vebas will be subject_to the following restrictions the represented welfare trust and the nonrepresented welfare trust will provide that no amounts other than a pre-defra reserve will be released from a retired_lives_reserve of a policy held under the trust for the purpose of providing postretirement health benefits no funds will be released from the represented policy or the nonrepresented policy respectively to provide postretirement health benefits unless the amount of the respective pre- defra reserve is at least as great as the amount to be released only an amount that m reasonably determines would otherwise be currently deductible to m under code sec_419 as a contribution to fund postretirement health benefits may be released in any taxable_year of m to provide postretirement health benefits currently m’s life_insurance benefits and postretirement health benefits are provided under separate plans m anticipates that prior to the implementation of the steps set forth in this ruling_request m’s welfare plans will be amended so that a single welfare_benefit_plan will henceforth cover all eligible m retired employees the postretirement life and health benefits for that single retiree welfare_benefit_plan would then be funded by three separate vebas the represented welfare trust funding postretirement life benefits for represented retirees with its pre-defra reserve available for postretirement health benefits for represented retirees the nonrepresented welfare trust funding postretirement life benefits for nonrepresented retirees with its pre-defra reserve available for postretirement health benefits for nonrepresented retirees and the represented health trust funding postretirement health benefits for represented retirees consequently the proposed transaction would merely reallocate assets and liabilities among different welfare_benefit funds covering the same retiree populations rulings requested the proposed transactions will not cause n or o to be disqualified as tax exempt_organizations under sec_501 of the code the proposed transactions will not cause m to include any amount in gross_income the proposed transactions will not result in the provision of any disqualified_benefit within the meaning of code sec_4976 and consequently will not cause m to be liable for the tax imposed by sec_4976 the proposed transactions will not cause n or o to recognize unrelated_business_taxable_income law sec_501 of the code describes a voluntary employees’ beneficiary association veba’ providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the income_tax regulations summarizes the requirements to be met in order to qualify as a tax exempt_organization described in sec_501 as follows a the organization is an employees’ organization b membership in the organization is voluntary c the organization provides for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d no part of the net_earnings of the organization inures other than by payment of the benefits referred to in paragraph c of this section to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 of the regulations provides that the membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals typically those eligible for membership in an organization described in sec_501 are defined by reference to a common employer or affiliated employers to coverage under on or more collective bargaining agreements with respect to benefits provided by reason of such agreement s to membership in a labor_union or to membership in one or more locals of a national or international labor_union sec_1 c -2 a i of the regulations identifies certain generally permissible restrictions on eligibility for benefits eligibility for membership may be restricted by geographic proximity or by objective conditions or limitations reasonably related to employment such as a reasonable classification of workers a reasonable minimum period_of_service a limitation based on maximum compensation or a requirement that a member be employed on a full-time basis any objective criteria used to restrict eligibility for membership or benefits may not however be selected or administered in a manner that limits membership or benefits to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees’ association sec_1_501_c_9_-3 of the regulations provides that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member’s dependents in the event of illness or personal injury to a member or dependent such benefits may be provided through reimbursement to a member or a member's dependents for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program sick benefits also include benefits designed to safeguard or improve the health of members and their dependents sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of a veba may inure to the benefit of any shareholder or individual other than through the payment of permitted types of life sick accident or other_benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances of a particular case sec_1_501_c_9_-4 of the regulations states that there will be no prohibited inurement where on termination of a plan established by an employer and funded through an association described in code sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1 c -3 pursuant to criteria that do not provides for disproportionate benefits to officers shareholders or highly compensated employees of the employer see sec_1 c -2 a sec_511 of the code imposes a tax on the unrelated business tax able income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications set forth in certain paragraphs of sec_512 sec_512 of the code provides that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes for which the organization is tax exempt such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which is set_aside in the case of a sec_501 organization to provide for the payment of life sick accident or other_benefits if during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that just described such amount shall be included under subparagraph a in unrelated_business_taxable_income for the taxable_year sec_512 of the code provides that a set-aside made by a sec_501 organization for the payment of life sick accident or other_benefits may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in sec_419 for post-retirement medical benefits see also sec_1_512_a_-5t q a-3 b of the regulations sec_61 a of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code that section in part codifies the tax_benefit rule’ generally the tax_benefit_rule requires the inclusion in income of certain amounts that were deducted in a prior year and that generated a tax_benefit through a reduction in the amount of tax_liability in the prior tax_year 39_bta_338 aff'd sub nom 111_f2d_60 cir cert_denied 311_us_658 revrul_85_186 1985_2_cb_84 in 460_us_370 the supreme court held in part that income may arise under the tax_benefit_rule even though there is no actual recovery_of funds that were previously deducted if an event occurs that is fundamentally inconsistent’ with the premise on which a deduction was taken in a prior year contributions to a welfare_benefit_fund are deductible when paid but only if they qualify as ordinary and necessary business_expenses under sec_162 of the code and only to the extent allowable under sec_419 and sec_419a those sections impose strict limits on the amount of tax deductible prefunding permitted for contributions to a welfare_benefit_fund the deduction limitations imposed by sec_419 and sec_419a apply to contributions paid_or_accrued with respect to a welfare_benefit_fund after date prior to this date deductions for contributions paid to a welfare_benefit_fund were controlled by sec_162 sec_1_162-10 of the regulations provides in part that amounts paid_or_accrued within the taxable_year for a sickness accident hospitalization medical expense or similar benefit plan are deductible under sec_162 of the code if they are ordinary and necessary expenses of the trade_or_business revrul_69_478 1969_2_cb_29 holds that a taxpayer’s nonrefundable contribution to an employee’s trust to provide group health and life_insurance for both active and retired employees is deductible under sec_162 of the code when contributions are actuarially level basis so that at the time of an employee’s determined and made by the employer on a retirement there is enough money in the fund to enable the trustee to continue to make the premium payments on the contracted insurance revrul_69_382 1969_2_cb_28 holds that for taxable years ending on or before date premiums_paid or incurred by an employer policyholder under contracts providing group term life and health and accident coverage for its active and retired employees are deductible in full even though a portion of the premium is credited to a retired_lives_reserve if the balance in the reserve is held by the insurance_company solely for the purpose of providing insurance coverage on active or retired lives so long as any active or retired employees remain alive and the amount added to the retired_lives_reserve is not greater than an amount which would be required to fairly allocate the cost of the insurance coverage provided over the working lives of the employees involved this revenue_ruling also stated that for taxable years ending after date such premiums_paid or incurred are deductible if in addition to the two requirements the insurance_contract states that the employer policyholder has no right to recapture any portion of the reserve so long as any active or retired employee remains alive revrul_73_599 1973_2_cb_40 holds that the annual contributions by the taxpayer to the fund maintained by the trustee for retired lives are business_expenses deductible under sec_162 of the code in the taxable_year paid_or_incurred but only to the extent that such contributions are actuarially determined and made on a level basis as stated above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the rule protects the government and taxpayers from the adverse effects of reporting a transaction on the basis of assumptions that an unforeseen event in a subsequent year proves to have been erroneous however not every unforeseen event will require the taxpayer to report income in the amount of the prior deduction rather the tax_benefit_rule will cancel out’ a prior deduction only when the subsequent event is indeed fundamentally inconsistent with the premise on which the deduction was based that is if that event had occurred within the same taxable_year as the deduction it would have foreclosed the deduction hillsboro u s pincite footnote omitted the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions id pincite sec_4976 of the code imposes a excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 of the code provides that for purposes of subsection a the term disqualified benefit’ means any portion of employer a welfare_benefit_fund reverting to the benefit of the sec_4976 of the code provides that paragraph c shall not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year analysis concerning ruling_request the life_insurance and health coverage benefits currently provided by n and o which are permissible benefits under code sec_501 will continue to be provided following the implementation of the proposed transactions two vebas whether represented or nonrepresented share an employment related common all members of the o bond see sec_1_501_c_9_-2 of the regulations further the separation of covered retirees into the represented welfare trust for represented employees and the nonrepresented welfare trust for nonrepresented employees is a reasonable classification of workers per sec_1 c -2 a i the transfer of assets from n to another veba the nonrepresented welfare trust will not result in the prohibited inurement of the net_earnings of any of the vebas involved in the transaction after the transaction coverage for all the employees presently covered by n will be assumed by the represented welfare trust and the nonrepresented welfare trust under sec_1_501_c_9_-4 of the regulations the provision of permissible benefits does not result in inurement under sec_1_501_c_9_-4 there is no prohibited inurement where upon a veba’s dissolution assets are used to discharge existing plan obligations and any remaining assets are used for additional permissible benefits further the fact that a veba trust that provides postretirement health benefits reimburses the sponsoring employer for postretirement health benefits and related expenses initially paid_by the sponsoring employer does not result in prohibited inurement any such reimbursement will simply make the employer whole by compensating for outlays that the ermployer made on behalf of the veba based on the foregoing the proposed transfer of assets should not cause n or o the other veba currently funded by m to lose their tax exempt status under sec_501 of the code in ruling_request m wants a ruling that the proposed transactions will not cause it to include any amount in gross_income under sec_61 of the code m represents that the pre-defra reserve is comprised of amounts contributed prior to the applicability of sec_419 as such alli deductions for these contributions would have been taken under sec_162 for ordinary and necessary business_expenses limited by the rules set out in revrul_69_382 and revrul_73_599 the transfer of funds from m’s retired lives reserves to the separate postretirement health account within the vebas results in a transfer of assets from an account that provides welfare benefits to another that provides welfare benefits for the deduction taken under sec_162 for a contribution to a welfare_benefit_fund prior to the enactment of sec_419 no distinction was made between the type of welfare_benefit provided under the fund accordingly the release to the separate_accounts within each of the new vebas to provide postretirement health benefits is not fundamentally inconsistent with the deductions taken under sec_162 therefore the application of the tax_benefit_rule will not result in gross_income to m with regard to the transfer of assets from the life trust n to the life_insurance_policy in the represented welfare trust the life_insurance benefits in the new vebas will maintain the provision that trust amounts will only be used to provide postretirement life_insurance benefits and to pay related administrative expenses with the exception of the amendment to allow the release of pre-defrra amounts to pay for retiree health benefits as discussed above additionally these trusts and the life_insurance policies thereunder contain provisions prohibiting the reversion of any amount held in the retirement funding account to m as long as any retiree of m remains alive these provisions are effective to preserve the integrity of the assets transferred to the represented welfare trust accordingly this transaction will not be fundamentally inconsistent with the deductions taken in previous years with respect to those assets and the application of the tax_benefit_rule will not result in gross_income to m similarly the transfer of the proportionate assets to the new veba that provides retiree life benefits to nonrepresented employees from n subject_to the limitation that funds in those trusts be used exclusively to provide postretirement life_insurance benefits and to pay related administrative expenses except to the extent that pre-defra reserves are released to pay postretirement health benefits and related administrative expenses will not result in gross_income to m ruling_request deals with the tax consequences under sec_4976 of the code of the proposed transactions m represents that only amounts attributable to the pre-defra reserve will be used to pay postretirement life and health benefits under the proposed transactions the pre-defra reserve is solely attributable to contributions that were not allowable as deductions under sec_419 of the code moreover m represents that it has no right to any transferred funds and all of the assets held by the various welfare_benefit funds will be used for the exclusive purpose of providing welfare benefits to m’s retired employees and eligible beneficiaries as applicable based on the foregoing the proposed transactions will not result in the provision of any disqualified_benefit within the meaning of sec_4976 of the code and consequently will not cause m to be liable for the tax imposed by sec_4976 concerning ruling_request all of the income of a veba is generally treated as unrelated_business_income except to the extent it is set_aside to provide permissible benefits including health benefits and the amount set_aside does not exceed the account limit under sec_419a of the code disregarding any reserve for postretirement health benefits the transfer of a pre-defra reserve from a retired_lives_reserve of a life_insurance_policy to the veba that is the policyholder of the policy is simply a transfer from one welfare fund to another one the transfer in question does not involve an investment return on the veba’s capital nor compensation to the veba for services rendered instead the transfer will effectuate a reallocation of assets between different welfare_benefit funds as such the transfer should not cause any of the vebas involved to receive unrelated_business_taxable_income under code sec_512 rulings based on the foregoing we rule as follows the proposed transactions will not jeopardize the tax exempt status of n and o under sec_501 of the code the proposed transactions will not result in any taxable gross_income to m under sec_61 of the code the proposed transactions will not result in the provision of any disqualified_benefit within the meaning of code sec_4976 accordingly m will not be liable for the tax imposed under sec_4976 the proposed transactions will not cause n or o to receive unrelated_business_taxable_income under sec_512 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon the exempt status of n and o should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number - pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representatives we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about the exempt status of n and o it should be kept with their permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely s debra kawecki manager exempt_organization technical group
